Knowlton, J.
The decision of this case depends on the • construction of the first clause of the will of Borden C. Tallman, which is as follows: “ To my daughter Harriet .1 give my half of the farm, together with produce,; stock, and farming implements thereon, and the rest and residue of all my property, whether real or personal, of whatever name or nature, for the support of my daughter Caroline .E-, except the following legacies.”
*479It has already been decided that, under this clause, the respondent, Harriet Maxam, took an absolute estate in one half of the farm, together with the produce, stock, and farming implements, and that she received the rest and residue in trust, to use it for the support of Caroline E. Tallman. Buffinton v. Maxam, 140 Mass. 557. Caroline E. Tallman having deceased, the question arises whether the remainder is to be divided between the two daughters of the testator as intestate property, or whether the respondent takes the whole of it under the will. If the respondent took no interest in it, except as trustee, the petition was rightly brought, and the decree must be affirmed.
The question to be determined is, whether the respondent took the property upon a trust or subject to a trust. If upon a trust, she took no beneficial interest, and when the purposes of the trust are accomplished, the remainder goes, under a resulting trust, as property undisposed of by the will •, if subject to a trust, the beneficial interest was in her, subject to a legal duty to support her sister, and, that duty having been performed, she holds the remainder absolutely.
If we take the language of the will literally, the property was given to the respondent for the support of the testator’s daughter Caroline, and for no other purpose. Under a former decree of this court, the respondent has filed a bond as trustee. The testator’s relations with all his daughters were friendly, and no reason appears why he should wish to disinherit the petitioner. He gave a substantial gift of real and personal property to the respondent, with legacies of only five dollars each to the petitioner and to Caroline. The rest of his estate consisted of $12,000 in personal property, and this he gave to Harriet for the support of Caroline. It seems fair to conclude that he did not intend that Harriet should hold this otherwise than upon the trust declared in the will. Loring v. Loring, 100 Mass. 340. As was said in the former decision, the will is obscure and inartificially drawn, and in interpreting it we must consider the attending circumstances. We can hardly believe, under the circumstances of this case, and in the absence of language clearly expressing it, that the testator intended to give Harriet the remainder of this large legacy on the death of Caroline, in addition to other property given her, and to leave Phebe with only five dollars.
*480We are of opinion that the respondent took no interest in this legacy under the will, except as trustee, and that the remainder, upon the settlement of the trustee’s account, must go, under a resulting trust, to the testator’s personal representatives, who are his two daughters, the petitioner and the respondent.

Decree affirmed.